IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40740

STATE OF IDAHO,                                   )     2014 Unpublished Opinion No. 311
                                                  )
       Plaintiff-Respondent,                      )     Filed: January 7, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
ROGER LEE GIBBS,                                  )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and concurrent unified sentences of ten years, with a
       minimum period of confinement of two and one-half years, for two counts of
       possession of a forged check, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Roger Lee Gibbs entered Alford 1 pleas to two counts of possession of a forged check.
Idaho Code § 18-3605. The district court sentenced Gibbs to concurrent unified terms of ten
years with a minimum period of confinement of two and one-half years on each count. Gibbs
appeals asserting that the district court abused its discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

1
       See North Carolina v. Alford, 400 U.S. 25 (1970).



                                                 1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Gibbs’ judgment of conviction and sentences are affirmed.




                                                   2